Citation Nr: 9902535	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-28 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for the residuals of stress 
fracture to the lower left extremity.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 26, 1991 to 
November 19, 1991.  The record reflects that he served as a 
member of the National Guard, but any dates of inactive 
service or any other active duty for training are not 
verified.

This appeal arises before the Board of Veterans Appeals 
(Board) from a March 1994 rating decision in which, inter 
alia, service connection for the residuals of stress 
fractures to the left lower extremity was denied.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran has current residuals of stress fractures of 
the left lower extremity sustained during active military 
service.


CONCLUSION OF LAW

The residuals of stress fractures to the veterans left lower 
extremity were incurred as a result of the veterans active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current residuals of stress 
fractures to his left lower extremity as the result of an 
inservice injury.  Accordingly, he contends that service 
connection is warranted therefor.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for entitlement to service connection for the residuals 
of stress fractures to the veterans left lower extremity.

The Board finds that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), as defined by Caluza v. Brown, 7 Vet. App. 498 
(1995).  The three elements of a well-grounded claim for 
service connection are (1) evidence of a current disability 
as provided by a medical diagnoses; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), affd. 78 F.3d 604 (Fed. Cir. 
1996) (table).

The Board notes that the veterans service medical records 
are not of record.  The evidentiary record demonstrates that 
the RO attempted to obtain copies of the veterans service 
medical records on several occasions, including requesting 
them directly of the veterans National Guard unit, to no 
avail.  Nonetheless, some service personnel and medical 
records are of record.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

The veteran concluded active military service in mid-November 
1991 and filed his claim for compensation benefits in May 
1992.  He underwent a VA examination in November 1992, at 
which time he told the examiner that he had sustained stress 
fractures of both lower extremities while in training, and 
that he had been discharged because of physical unfitness.  
The examiner observed tenderness to examination of both 
knees, the anterior aspect of the legs over the tibial spine, 
and no limitation of motion.  Most importantly, he entered 
the pertinent diagnosis of residuals of stress fractures, 
both lower extremities.  That is, the examiner apparently 
determined that the veteran had exhibited some disability 
that was attributable to his reported injuries.  And, as the 
only injuries described by the veteran had occurred during 
service, the examiner apparently attributed such disability 
to the in-service injuries.  The examiners diagnoses and 
opinions have not been contradicted by competent medical 
evidence of record.  

In addition to the veterans account of stress fractures to 
his left lower extremity in service, the service medical and 
personnel records that are present in the claims file show 
that, on August 2, 1991, he was given a profile to last until 
August 17, 1991 prohibiting certain enumerated activities due 
to a diagnosis of pain in both legs and both feet.  On August 
7, 1991, he was given another profile to last until August 
14, 1991 prohibiting certain enumerated activities due to a 
diagnosis of possible stress fracture.  On August 12, 1991, 
he was given a third profile, this time to be effective until 
August 30, 1992.  This profile contains a diagnosis of 
multiple stress fractures.

A medical certificate, dated in October 1991, is also of 
record and reveals that the veteran had been found to exhibit 
stress fractures of the tibia which apparently happened 
while he was doing basic training.  The physician further 
opined that the veteran was not fit for continued active 
duty, as the condition was aggravating and might recur.  The 
results of an X-ray, taken in October 1991, are of record and 
evidence some periosteal reaction and elevation, the examiner 
opined could be a periostitis or even an osteoid osteoma 
in the right leg, but no fracture, dislocation or any bone, 
articular structure or soft tissue pathology in the left and 
right knees, left leg, and left and right feet.

There is no further medical evidence of record and, as noted 
above, efforts to obtain the veterans service medical 
records have come to naught.

In this case, the available service personnel and medical 
records document that the veteran received profiles for a 
disability that, while initially diagnosed as pain in both 
legs and both feet, was finally diagnosed as multiple stress 
fractures and was considered disabling enough to prohibit 
such actives as running, drilling, marching, walking and 
standing.  And, the evidentiary record reflects that the 
veteran was found physically unfit to continue active duty 
due to stress fractures of the tibia, in October 1991.  In 
addition, the veteran filed his disability claim shortly
within six monthsfollowing his discharge from active 
service.  It is unknown when he may have been discharged from 
the National Guard, as all attempts to obtain these records 
failed.  Finally, the report of a VA examination, conducted 
within a year after his discharge from active service, 
contain a diagnoses of residuals of stress fractures, both 
lower extremities.

The Board notes that the RO granted service connection for 
the residuals of stress fractures in the veterans right 
lower extremity.  In denying service connection for the left 
lower extremity disability, the RO stated that a VA 
examination for general medicine, dated in November 1992, 
revealed objective findings of tenderness in the right tibia; 
and that the results of X-rays taken in October 1991 showed 
no findings for the veterans left lower extremity.  Yet, the 
VA examination for joints reveals findings of tenderness over 
the anterior aspect of both legs over the tibial spine.  And, 
as noted above, the physician diagnosed residuals of stress 
fractures, both lower extremities.  Moreover, the Board notes 
that the veterans statements with regard to his inservice 
injury and resultant discharge are not only consistent but 
are corroborated by the service medical and personnel 
documents that are of record.

Thus, in considering the evidence before it, including what 
could be obtained of the veterans service medical and 
personnel records, the November 1992 VA examination report, 
the veterans sworn statement as presented in his May 1992 
claim, and the absence of most of his service medical 
recordsincluding the reports of medical history and 
examination at his separation from active service, the Board 
finds that the evidence of record supports the claim that the 
veterans residuals of stress fractures, left lower 
extremity, were incurred during his active military service.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
With the application of the benefit of the doubt provisions 
as set forth at 38 U.S.C.A. § 5107(b) (West 1991), the Board 
finds that the evidence demonstrates that the residuals of 
stress fractures, left lower extremity were initially 
incurred during active service.  Accordingly, service 
connection is warranted for this disability.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).



ORDER

Service connection for the residuals of a stress fracture, 
left lower extremity, is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
